Title: To Thomas Jefferson from Littleton W. Tazewell, 8 March 1804
From: Tazewell, Littleton W.
To: Jefferson, Thomas


               
                  Dear Sir;
                  Norfolk March 8h. 1804
               
               The Assurance you give me relative to Mr. Welch’s claim is perfectly satisfactory, and confident that you will bear it in mind, I shall not trouble you again upon this subject—
               You ask me what is the opinion of the Mercantile Men in this quarter relative to the present order of things—I feel much difficulty in resolving such an inquiry, notwithstanding I am in the habit of much and free intercourse with them—The truth I believe is, that the American Mercantile Interest in Virginia have as yet assumed no political character, and from what I have seen, the same observation may be applied to most of the other states—Actuated by no settled principles, they are impelled altogether by the operation of accidental causes—They approve to-day, what tomorrow they will revile; and Interest seems to be the only tenet in their political faith which remains long unchanged—The reason of this probably is, that being Possessed of but small capital, with an ardent desire to enlarge it, by some of the vast schemes which are every day opening to their view, they allow themselves no leisure—Their whole attention is absorbed by calculations of pecuniary profit and loss, and reflections of any other kind are rarely permitted to disturb this chain of arithmetical reasoning—Interest makes them Insatiable in their desire of governmental advantage—And when any act is done improving their situation, the Government is extolled to the skies, but when a burden is imposed on them in common with their fellow Citizens, they murmur and complain—These Short sighted Politicians would willingly purchase the most trifling commercial advantage, at the expence of the best part of a Constitution; and complain even of the acquisition of Louisiana, because it may bring into the West India market competitors in their trade—When the advantages of Commerce shall have been enjoyed somewhat longer, we may expect that the Commercial Men here will acquire that degree of improvement and liberality which they possess in other countries, and that their views and minds becoming thus enlarged, they will here entitle themselves to the same rank in our political society, to which they are certainly entitled in England, and might formerly claim in Holland and Venice. But from the present days, little of steady support is to be expected, and little of consistent opposition is to be dreaded—They are in general opposed to your administration, not because they differ from you in principle, but for various other reasons which what I have said will at once suggest—Their opposition however which originally was violent, I think is becoming daily more faint, and I believe that the adoption of any measure now decidedly calculated for commercial benefit, would convert most of them to Republicanism—
               May I be allowed to suggest that the present is a fit occasion to perform this act—That now this will be an act not only of the soundest policy, but probably is due to Justice also—Our last advices here inform us of many aggressions upon our neutral rights in the West Indies by the French Privateers, or rather of spoliations on our Commerce by French Pirates, for many of the captures are represented to have been made by unauthorized persons—The unfortunate wretches who were expelled from Saint Domingo, finding no asylum in any neighbouring ports, have many of them formed a band of lawless Buccaneers, capturing every thing they can find in the seas which encompass the Leeward Islands, including Jamaica—Our Merchants here who have much at stake are in a state of the highest consternation—Insurance on this trade can now hardly be accomplished on any terms—And it is too valuable to be relinquished, and too hazardous to be pursued—The prompt employment of a part of the Governmental force for their protection at this crisis, would force conviction upon the Mercantile Mind that Commerce was the particular care of the administration, and would bind them to its measures by the only tie by which they can be held—
               I would say more, but I am fearful I have already transgressed the bounds of propriety, in thus obtruding opinions upon you, who can derive no aid from my crude remarks—Believing however, as I do, that the preservation of a free government in America depends so much on acquiring and preserving the Attachment of all classes of our Citizens to the present order of things, I felt unwilling to permit any oppy to slip by of communicating to those in power a circumstance which I thought would furnish so just a means to attain this desirable end—To this motive you will be pleased to ascribe what I have now written, and will I hope therefore pardon me—.
               The last Virginia Assembly passed a law authorizing a new Bank in this state—Books are to be opened in various places and this among others for subscriptions—From what I understand there will be more subscribed in all the towns, than the number of shares allotted to them—But the late dreadful calamity has so crippled our means, that in all probability there will not be subscribed the number we are allowed—Should you feel disposed to make any investment in this institution, and under the circumstances I have stated should prefer this place for your subscription, it will give me great pleasure if you will command my services—
               
               Accept my best wishes for your health & felicity; And believe me to be Dear Sir with much respect & esteem Your obdt. servt.
               
                  Litton: W Tazewell
               
            